Citation Nr: 0801134	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-31 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals, multinodular 
goiter, post-operative.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had periods of active duty from July 17, 1994 to 
September 23, 1994, from March 18, 1996 to September 12, 1996 
and from November 20, 1997 to May 31, 1998.  Records reflect 
that the veteran had service in the reserves, between 1994 
and August 2002, including 360 days of active service or 
active duty training between February 1998 and February 1999 
and 102 days between February 1999 and February 2000.  She 
also had over 108 days of active training/active duty for 
training between May 200 and January 2003, primarily serving 
in Dar es Salaam, Tanzania.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In November 2007, the veteran testified at a Central Office 
hearing before the undersigned.  A transcript of that hearing 
is of record. 


FINDING OF FACT

A multinodular goiter, post-operative, is shown as likely as 
not to have had its onset during active duty service.


CONCLUSION OF LAW

A multinodular goiter, post-operative, was incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in her possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In this case, VA provided the veteran adequate notice and 
assistance with regard to the claim on appeal.  Even assuming 
otherwise, remanding for additional notification and/or 
assistance is unnecessary because, due to the favorable 
disposition of this claim, the Board's decision to proceed in 
adjudicating it does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  Moreover, given the favorable nature of the 
Board's decision below, any error in the timing or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881 (2007). 

II. Analysis of Claim

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including endocrinopathies, if it is shown that the veteran 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, such disease 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted in the introduction, the veteran had periods of 
active duty from July 17, 1994 to September 23, 1994, from 
March 18, 1996 to September 12, 1996 and from November 20, 
1997 to May 31, 1998.  Service medical records show that a 
thyroid condition was not diagnosed during a period of active 
duty service or within one year of separation from active 
duty service. 

The medical evidence of record, as well as the veteran's 
hearing testimony, indicates that she was initially diagnosed 
with a thyroid condition in 2002.  Private treatment records 
reflect that a September 2002 ultrasound showed an enlarged 
thyroid with multiple nodular densities in both lobes 
consistent with a multinodular goiter.  

A report of a February 2003 retirement physical noted a 
history of multinodular thyroid since September 2002.  The 
examiner diagnosed  multinodular goiter.  
Private medical records reflect that the veteran underwent a 
substernal thyroidectomy in July 2003.

A report of  November 2003 VA examination noted a medical 
history of an enlarged thyroid in September 2002 and 
thyroidectomy in July 2003.  The VA examiner diagnosed status 
post thyroidectomy.  The examiner did not provide an opinion 
regarding the etiology of the veteran's thyroid condition.   

In a statement received in August 2005, Dr. S.C., M.D., a 
private endocrinologist who has treated the veteran, opined 
that a thyroid condition existed during active duty service.  
He stated that:

 Upon review of her entire case, it is quite clear 
to me that a thyroid condition existed probably 
several years prior to coming to her attention and 
subsequently to our attention.  Most thyroid 
conditions grow over several years, if not decades.  
Based on her ten years of service, I find it quite 
likely that her thyroid enlargement was present in 
the time period of 1999.  Most likely it was 
subclinical and not detectable on physical exam or 
by the patient. 

The Board notes that this is the only medical opinion of 
record regarding the etiology of the veteran's thyroid 
condition. 

In addition, the veteran submitted a listing of all her 
assignments with the reserves between 1994 and 2003.  Her 
duties included assignments in Panama City, Panama; 
Paramaribo, Suriname; Zagreb, Croatia; and Dar es Salaam, 
Tanzania.  She also submitted numerous medical articles with 
regard to the etiology of nontoxic goiters, which included 
possible environmental and genetic factors.  

Based on the medical evidence the case is in equipoise.  
While there is no specific evidence that the goiter had its 
onset during a specific period of active duty or active duty 
for training, there is medical evidence which indicates that 
a thyroid condition most likely existed during active duty 
service, and medical evidence that associates the onset of 
such goiters with exposure to environmental factors.  Given 
the veteran's extensive service in underdeveloped areas, the 
Board finds that it is at least as likely as not that the 
veteran's multinodular goiter may be associated with her 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for residuals, multinodular goiter, post-
operative, is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


